Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to: Amendment, filed 03/17/2022.
Claims 6 and 14 are canceled. Claims 1-5, 7-13, and 15-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The examiner’s amendment was authorized by applicant’s representative in a telephone interview held on May 12, 2022.

Please amend independent claims 1, 12, and 20 as follows: 

1. 	(Currently Amended) A computer-implemented method comprising: receiving, by a network interface, a first message sent by a first user; receiving, by the network interface, a second message sent by the first user, wherein the second message is received after the first message; semantically analyzing, by a processor, the second message to determine whether the second message contains a desired modification of the first message; and in response to the semantic analysis of the second message, automatically modifying, by the processor, the first message with the desired modification, comprising: 
		identifying a candidate location for the desired modification; modifying the first message by inserting a letter, word or phrase at the candidate location to create a candidate message; and calculating a correctness score for the candidate message.

12. 	(Currently Amended) A text correction system comprising: a server communicatively coupled to a plurality of message devices, wherein the server comprises: 
	a processor coupled to a memory, wherein the processor and the memory are configured to: 
		receive a first message sent from a first message device in the plurality of message devices; forward the first message to one or more other message devices in the plurality of message devices; receive a second message sent from the first message device, wherein the second message is received after the first message; semantically analyze the second message to determine whether the second message contains a desired modification of the first message; and 
	in response to the semantic analysis of the second message, automatically modify the first message with the desired modification, comprising: 
	identifying a candidate location for the desired modification; modifying the first message by inserting a letter, word or phrase at the candidate location to create a candidate message; and calculating a correctness score for the candidate message.

20. 	(Currently Amended) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer- readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to: 
		receive a first message sent by a first user; 
	receive a second message sent by the first user, wherein the second message is received after the first message; 
	semantically analyze the second message to determine whether the second message contains a desired modification of the first message; and 
	in response to the semantic analysis of the second message, automatically modify the first message with the desired modification, comprising: 
	identifying a candidate location for the desired modification, modifying the first message by inserting a letter, word or phrase at the candidate location to create a candidate message; and calculating a correctness score for the candidate message.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Office Action mailed on 12/24/2021, dependent claims 7 and 8 were identified as being directed to allowable subject matter. Independent claims 1, 12, and 20 recite limitations which are similar to the allowable subject matter identified in claims 7 and 8, and which patentably distinguish the independent claims from the prior art.
Regarding the rejection of claims 1, 2, and 5-20 under 35 U.S.C. 101 as being directed to a judicial exception without significantly more, applicant’s arguments have been fully considered and are persuasive (see Remarks, p. 8-9). Applicant argues that claims 1, 12, and 20 recite “automatically modifying, by the processor, the first message with the desired modification…” combined with additional elements, which results in an improved user experience for electronic messaging. Therefore, the independent claims have been amended by applicant to recite significantly more than an abstract idea implemented with generic computer components, and the rejections under 35 U.S.C. 101 are withdrawn.
The prior art, Cietwierkowski et al., U.S. Pub. No. 2017/0337176 A1, teaches a correction module which can be invoked to effect retroactive corrections to messages sent by a user to a recipient, sometimes the mistake is not noticed until after the message has been sent to the recipient and to address this problem automatic spellchecking and correction and predictive text tools have been developed (par. 0033-0035; 0037). Cietwierkowski teaches a network interface of applications on an electronic device for messaging to provide access to multiple messaging accounts or message types (par. 0023-0026). Cietwierkowski teaches a message history pane and user interface with input field (par. 0037-0038).
Patel, U.S. Pub. No. 2018/0329982 A1, teaches machine learning mechanisms are configured to receive a candidate text representation and contextual information associated with the candidate text representation; based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents (par. 0232). Patel teaches task flows for performing actions associated with the actionable intent (par. 0237). Patel teaches messages can be provided to the natural language analyzer to determine intent, such as text messages via a user interface par. 0242-0249), and classify one or more messages into a category (par. 0250-0256). Therefore, Patel teaches semantically analyzing a message to determine intent in a message and would therefore enable determining whether the second message contains a desired modification based on context information.
Neither Cietwierkowski nor Patel teaches the following limitations of independent claim 1: … automatically modifying, by the processor, the first message with the desired modification, comprising: identifying a candidate location for the desired modification; modifying the first message by inserting a letter, word or phrase at the candidate location to create a candidate message; and calculating a correctness score for the candidate message.
Therefore, it would not have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Cietwierkowski and Patel to arrive at the invention claimed in independent claim 1.
Independent claims 12 and 20 recite limitations directed to substantially similar subject matter as recited in independent claim 1, and are therefore believed to be allowable for similar reasons. Dependent claims 2-5, 7-11, 13, and 15-19 recite additional features and limitations which are allowable at least for the same reasons as set forth for their parent claims.
For these reasons, and the reasons of record, it is believed that claims 1-5, 7-13, and 15-20 should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144